                                                                1    Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                2    Tracy A. Olson (#034616)
                                                                     SNELL & WILMER L.L.P.
                                                                3    One Arizona Center
                                                                     400 E. Van Buren, Suite 1900
                                                                4    Phoenix, Arizona 85004-2202
                                                                     Telephone: 602.382.6000
                                                                5    Facsimile: 602.382.6070
                                                                     E-Mail: bwjohnson@swlaw.com
                                                                6            cahler@swlaw.com
                                                                             tolson@swlaw.com
                                                                7
                                                                     Anni L. Foster (#023643)
                                                                8    General Counsel
                                                                     Office of Arizona Governor Douglas A. Ducey
                                                                9    1700 West Washington Street
                                                                     Phoenix, Arizona 85007
                                                                10   Telephone: 602-542-4331
                                                                     E-Mail: afoster@az.gov
                                                                11
                                                                     Attorneys for Defendant Douglas A. Ducey,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Governor of the State of Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                            IN THE UNITED STATES DISTRICT COURT
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                                     FOR THE DISTRICT OF ARIZONA
                                                                15
                                                                16   Joseph Martin McGhee,
                                                                                                                      No. 20-CV-08081-GMS
                                                                17                      Plaintiff,
                                                                18          v.
                                                                                                                      NOTICE OF ERRATA
                                                                19   City of Flagstaff, et al.
                                                                20                      Defendants.                   Assigned to: Hon. G. Murray Snow
                                                                21
                                                                22          Defendant Douglas A. Ducey, Governor of the State of Arizona respectfully submits
                                                                23   this Notice of Errata to amend his Proposed Order Granting Motion for Judicial Notice. [Doc.
                                                                24   27-2.] Specifically, Governor Ducey provides this Notice of Errata to correct an inadvertent
                                                                25   misstatement found on page 1, left column, lines 11-12 should read “Joseph Martin McGhee”
                                                                26   instead of “Joseph Martin McGhee and Gennaro Stephen Napolitano.”
                                                                27
                                                                28
                                                                1           Governor Ducey further provides this Notice of Errata to correct an inadvertent
                                                                2    misstatement found on page 1, left column, line 13 should read “Plaintiff,” instead of
                                                                3    “Plaintiffs.”
                                                                4           Governor Ducey further provides this Notice of Errata to make a minor caption
                                                                5    correction found on page 1, left column, lines 15-17 should read “City of Flagstaff, et al.”
                                                                6    instead of “The City of Flagstaff; Coral Evans, Sued in her Official Capacity as Mayor of the
                                                                7    City of Flagstaff; Doug Ducey, Sued in his Official Capacity as Governor of the State of
                                                                8    Arizona.”
                                                                9           Governor Ducey requests that the Court deem the foregoing as though set forth in the
                                                                10   Proposed Order Granting Motion for Judicial Notice. The text of the corrected Proposed
                                                                11   Order is also filed with this Notice.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          DATED this 5th day of May, 2020.
                                                                                                                          SNELL & WILMER L.L.P.
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                                                                    By: s/ Brett W. Johnson
                                                                16                                                     Brett W. Johnson
                                                                                                                       Colin P. Ahler
                                                                17                                                     Tracy A. Olson
                                                                                                                       One Arizona Center
                                                                18                                                     400 E. Van Buren, Suite 1900
                                                                                                                       Phoenix, Arizona 85004-2202
                                                                19
                                                                20                                                        OFFICE OF ARIZONA GOVERNOR
                                                                                                                          DOUGLAS A. DUCEY
                                                                21
                                                                22
                                                                                                                    By:
                                                                23                                                        Anni L. Foster
                                                                                                                          1700 West Washington Street
                                                                24
                                                                                                                          Phoenix, Arizona 85007
                                                                25
                                                                26                                                 Attorneys for Defendant Douglas A. Ducey,
                                                                                                                   Governor of the State of Arizona
                                                                27
                                                                28

                                                                                                                -2-
                                                                1                                 CERTIFICATE OF SERVICE
                                                                2          I certify that on May 5, 2020, I electronically transmitted the attached document to the
                                                                3    Clerk’s Office using the CM/ECF System for filing, which electronically sends a copy of
                                                                4    same on to:
                                                                5
                                                                     Joseph Martin McGhee
                                                                6
                                                                     P.O. Box 91
                                                                7    Flagstaff, AZ 86002
                                                                     mcghee.v.city.of.flagstaff.et.al@gmail.com
                                                                8    spurfy@icloud.com
                                                                9    Plaintiff, in Pro Per

                                                                10   Michele Molinario
                                                                     Derek R. Graffious
                                                                11   JONES, SKELTON & HOCHULI, P.L.C.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   40 North Central Avenue, Suite 2700
                                                                     Phoenix, Arizona 85004
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Telephone: (602) 263-1700
                                                                     Fax: (602) 200-7831
                             LAW OFFICES

                              602.382.6000




                                                                14
                                                                     mmolinario@jshfirm.com
                                   L.L.P.




                                                                15   dgraffious@jshfirm.com
                                                                     Attorneys for Defendants City of Flagstaff
                                                                16   and Mayor Coral Evans
                                                                17
                                                                      s/ Tracy Hobbs
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                  -3-
